          Case 1:20-cr-00603-PKC Document 57 Filed 09/03/21 Page 1 of 2




KIRTON LAW FIRM
______________________________________________________________________________


Marlon G. Kirton, Esq.                  Nassau County:
                                   175 Fulton Avenue, Suite 305
________________                   Hempstead, New York 11550
                                   Tel. # (516) 833-5617
                                   Fax # (516) 833-5620

September 3, 2021

VIA ELECTRONIC FILING

Honorable P. Kevin Castel
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007

Re: United States v. Nicholas Joseph, 20 cr. 603 (PKC)

Dear Judge Castel:

       I represent Nicholas Joseph in the above-referenced matter. This letter is a follow-up to
the Defense's August 29, 2021 letter.

       Mr. Joseph has still not received his missing items from the Metropolitan Detention
Centre (MDC).

         Mr. Joseph is missing the following items. 1. A Bible that has notes written on the inside
covers. The notes are related to his case. 2. A notebook containing research and information
concerning his case. 3. Legal documents that I sent to Mr. Joseph while at both the Essex County
facility and the MDC. 4. More than 100 personal photos were sent to him from his friends and
family, and 5. His commissary. His trial is scheduled for September 8, 2021. I renew my request
for a 2–3-week adjournment of the trial. Mr. Joseph needs his legal papers. In the alternative, I
request a hearing to determine the actual status of his legal documents. I request that MCC Legal
appear at the hearing.

       Please contact me if you have any questions or concerns.


Sincerely,



1
         Case 1:20-cr-00603-PKC Document 57 Filed 09/03/21 Page 2 of 2




s/Marlon G. Kirton
Marlon G. Kirton, Esq.


cc: Andrew Chan, Assistant United States Attorney (via electronic mail)
    Celia Cohen, Assistant United States Attorney (via electronic mail)
    Emily Johnson, Assistant United States Attorney (via electronic mail)
    Emilee Sahli, Associate Counsel (via electronic mail)




2
